Case: 21-51079         Document: 00516577053             Page: 1      Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 21-51079
                                     Summary Calendar                                  FILED
                                                                               December 13, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Emanuel Roman-Roman,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                              USDC No. 3:20-CR-2043-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Emanuel Roman-Roman appeals from the sentence imposed for his
   conviction of attempted illegal re-entry after removal. Roman-Roman argues
   that the written judgment contains a clerical error because it does not reflect
   that when the district court orally pronounced the sentence, it stated that the
   $100 special assessment was remitted. He asks us to remand the case



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-51079       Document: 00516577053          Page: 2   Date Filed: 12/13/2022




                                     No. 21-51079


   pursuant to Federal Rule of Criminal Procedure 36 for correction of the
   written judgment.
            Rule 36 provides: “After giving any notice it considers appropriate,
   the court may at any time correct a clerical error in the judgment, order, or
   other part of the record, or correct an error in the record arising from
   oversight or omission.” Fed. R. Crim. P. 36. A clerical error occurs when
   the court intends to do one thing but through clerical mistake or oversight
   does another. United States v. Buendia-Rangel, 553 F.3d 378, 379 (5th Cir.
   2008).
            The record shows that the Government did not move to remit the
   special assessment. Nevertheless, the district court announced that the
   special assessment against Roman-Roman was remitted. However, the
   district court lacked the authority to order the assessment remitted sua
   sponte. See 18 U.S.C. § 3013(a)(2)(A); United States v. Nguyen, 916 F.2d
   1016, 1020 (5th Cir. 1990); see also 18 U.S.C. § 3573(1). Roman-Roman fails
   to show that the district court intended to err by remitting the assessment but
   through clerical mistake or oversight imposed it. See Buendia-Rangel, 553
   F.3d at 379. Rather, we infer that the district court intended to impose the
   special assessment in the written judgment, notwithstanding its oversight in
   the oral pronouncement. Thus, Roman-Roman fails to show that the written
   judgment has a clerical error. See id.
            To the extent that Roman-Roman seeks correction of the judgment
   apart from Rule 36, he is not entitled to relief. Because the judgment is in
   accordance with the law, which mandates the special assessment, see
   § 3013(a)(2)(A), any irregularity in its imposition does not affect Roman-
   Roman’s substantial rights. See Fed. R. Crim. P. 52(a) & (b).
            Roman-Roman also contends that the district court’s application of
   the recidivism enhancement in § 1326(b) is unconstitutional. Nevertheless,




                                            2
Case: 21-51079       Document: 00516577053         Page: 3   Date Filed: 12/13/2022




                                    No. 21-51079


   he properly acknowledges that this argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998). See United States v. Pervis, 937
   F.3d 546, 553-54 (5th Cir. 2019). He raises the issue only to preserve it for
   further review.
          AFFIRMED.




                                         3